189 Mich. App. 466 (1991)
473 N.W.2d 745
EBERHARD
v.
ST JOHNS PUBLIC SCHOOLS
Docket No. 129039.
Michigan Court of Appeals.
Decided May 21, 1991, at 9:10 A.M.
William A. Spiers, for the plaintiff.
Kluczynski, Girtz & Vogelzang (by William Vogelzang, Jr., and Ella S. Parker), for the defendant.
Before: WEAVER, P.J., and MacKENZIE and GRIBBS, JJ.
PER CURIAM.
Plaintiff appeals as of right from a circuit court order granting defendant's motion for summary disposition on the bases of governmental immunity and lack of a genuine issue of material fact. MCR 2.116(C)(7), (10). We affirm.
Plaintiff Daniel J. Eberhard, a twelve-year-old child, was injured playing basketball on the Perrin-Palmer Elementary School playground. The basketball hoop fell and struck the child.
*467 The broad construction of the public building exception to governmental immunity, MCL 691.1406; MSA 3.996(106), urged by plaintiff does not comport with Reardon v Dep't of Mental Health, 430 Mich 398; 424 NW2d 248 (1988). The scope of the exception is now narrowly drawn. The duty imposed by the public building exception relates to dangers actually presented by the building itself. Wing v Detroit, 178 Mich App 628, 631; 444 NW2d 539 (1989); Dew v Livonia, 180 Mich App 676, 679; 447 NW2d 764 (1989); Yarrick v Village of Kent City, 180 Mich App 410, 414; 447 NW2d 803 (1989).
In this case, plaintiff relies primarily on Pichette v Manistique Public Schools, 403 Mich 268; 269 NW2d 143 (1978). Pichette was decided before Ross v Consumers Power Co (On Rehearing), 420 Mich 567, 618; 363 NW2d 641 (1984). When our Supreme Court reconsidered the building exception in Reardon, it specifically noted Pichette and other cases and concluded that "[t]he rather broad statement of the legislative purpose contained in the above cases could be explained by the fact that they were all decided prior to Ross". Reardon, supra at 413.
We are convinced that the public building exception no longer applies to dangers presented on school property adjacent to a public school building. Hall v Detroit Bd of Ed, 186 Mich App 469; 465 NW2d 12 (1990).
Affirmed.